Citation Nr: 1139424	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  	)	DATE
	)
	)


THE ISSUE

Whether a March 17, 1950 decision by the Board of Veterans' Appeals that severed service connection for bilateral hearing loss contained clear and unmistakable error.

[The issues of entitlement to an initial rating in excess of 10 percent for bilateral hearing loss prior to September 15, 2010, and entitlement to a rating in excess of 20 percent on and after September 15, 2010, will be addressed in a separate, contemporaneously issued decision.]


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from January 1943 to September 1943.  

This matter was raised by the Veteran during a July 13, 2011 hearing in front of the Board of Veterans' Appeals (Board).  


FINDINGS OF FACT

1.  In a March 17, 1950 decision, the Board found that the Veteran's bilateral hearing loss clearly and unmistakably pre-existed his active duty service and was not aggravated beyond the natural course of the disorder therein.  

2.  In a March 17, 1950 decision, the Board found that a January 9, 1947 rating decision that granted the Veteran's claim of entitlement to service connection for bilateral hearing loss contained clear and unmistakable error.

3.  In a March 17, 1950 decision, the Board severed service connection for the Veteran's bilateral hearing loss.

4.  In rendering the March 17, 1950 decision to sever service connection for the Veteran's bilateral hearing loss, the Board erroneously considered evidence that was not of record at the time of a January 9, 1947 rating decision that granted service connection.  Service connection for bilateral hearing loss would have been restored had this undebatable error not been committed


CONCLUSION OF LAW

The Board's March 17, 1950 decision, which severed service connection for bilateral hearing loss, contained clear and unmistakable error.  38 U.S.C.A. 
§ 7111 (West 2002); 38 C.F.R. § 20.1403 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  The provisions of the VCAA are not, however, applicable to claims of clear and unmistakable error (CUE).  Livesay v. Principi, 15 Vet. App. 165 (2001).  

Historically, the Veteran served on active duty from January 1943 to September 1943.  Service connection for bilateral hearing loss was granted via a January 9, 1942 rating decision, and a 40 percent rating was assigned thereto, effective from September 12, 1943.  

In December 1948, the Veteran was requested to provide evidence demonstrating his pre-service hearing acuity and evidence associated with a February 5, 1942 left ear fenestration operation.  Subsequent to receiving responsive evidence, the RO proposed a severance of service connection, which was eventually executed in a July 12, 1949 rating decision.  The Veteran perfected an appeal of this decision.  In a March 17, 1950 decision, the Board severed of service connection for bilateral hearing loss based on CUE in the January 9, 1942 rating decision.

In April 2003, the Veteran submitted a claim to reopen the issue of entitlement to service connection for bilateral hearing loss.  After this claim was denied in a July 2003 rating decision, the Veteran perfected an appeal.  In August 2006, the Board found that the Veteran had submitted new and material evidence sufficient to reopen the claim, but that a remand was necessary for further development, including affording the Veteran a VA audiological examination.  While in remand status, service connection for bilateral hearing loss was granted and a 10 percent rating was assigned thereto, effective April 29, 2003.  The Veteran perfected an appeal, seeking a higher initial evaluation.  In a September 2008 rating decision, the RO increased the evaluation assigned to the Veteran's bilateral hearing loss to 20 percent, effective September 15, 2010.

Pursuant to his appeal for a higher initial rating for bilateral hearing loss, the Veteran testified at a Board hearing on July 13, 2011.  During that hearing, the Veteran claimed that the July 12, 1949 rating decision that severed service connection for bilateral hearing loss contained clear and unmistakable error.  

When a determination of the RO is affirmed by the Board, such determination is subsumed by the Board's decision.  38 C.F.R. § 20.1104 (2010).  Accordingly, the RO's July 12, 1949 decision that severed service connection for bilateral hearing loss was subsumed by the Board's March 17, 1950 decision.  Although he asserted that the RO's July 12, 1949 decision contained clear and unmistakable error, the Board accepts the Veteran's July 13, 2011 contentions as a claim that the subsuming March 17, 1950 Board decision contained clear and unmistakable error and, thus, the claim will be adjudicate as such herein.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (holding that VA must liberally construe all documents filed by a claimant).

Generally, a decision issued by the Board is final.  38 U.S.C.A. §§ 7103, 7104(a) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2010).  However, a final Board decision may be revised or reversed on the grounds of CUE.  38 U.S.C.A. 
§ 7111(a).  

In order to determine whether CUE was present in a prior determination it must be shown that (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  

CUE is a very specific and rare kind of "error."  38 C.F.R. § 20.1403(a).  The mere misinterpretation of facts does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).  Clear and unmistakable error does not include a change in medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision, VA's failure to fulfill the duty to assist, or a disagreement as to how the facts were weighed or evaluated.  See 38 C.F.R. § 20.1403(d); see also Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2003).  

At the time of the Board's March 17, 1950 decision, severance of service connection was proper when such reversal was obviously warranted by a clear and unmistakable error shown by the evidence in the claims file at the time the prior decision was rendered, with the burden of proof being upon the Government.  See Section 1009 (A), (D) (effective May 13, 1947).  

Based on the applicable regulations extant at present, in order to sustain the claim of CUE at issue herein, the evidence or record at the time of the Board's March 17, 1950 decision must demonstrate CUE.  See Damrel, 6 Vet. App. at 245.  However, because the Board's analysis in the March 17, 1950 decision was limited to the evidence of record at the time of the January 9, 1947 rating decision that granted service connection for bilateral hearing loss, by extension, the Board's analysis herein must also be limited to evidence then of record.

The evidence of record at the time of the January 9, 1947 rating decision demonstrated the following:

According to a January 1943 Report of Physical Examination and Induction, a clinical examination did not reveal any ear abnormalities and showed that the Veteran's hearing was 20/20, bilaterally.

The Veteran was hospitalized on August 24, 1943 with complaints of an inability to hear and complaints of bilateral ear aches.  Upon admission, the Veteran reported undergoing a left ear fenestration operation on February 5, 1942, at the Jewish Hospital in Philadelphia, Pennsylvania.  Immediately following the operation, the Veteran stated that his hearing improved, but that "shortly afterwards" his hearing became worse.  He endorsed not hearing "so well", and that he experienced "ringing" in his ears beginning in 1937.  He further endorsed a progressive worsening of his hearing, right worse than left.  At the time of this hospital admission, however, the Veteran stated that his left ear hearing was worse than his right ear hearing.  

A September 1943 Certificate of Disability for Discharge showed that the Veteran was recommended for discharge on account of "defective hearing, cause undetermined."  This certificate also included determinations that the Veteran's bilateral hearing loss pre-existed his active service induction and was not aggravated during his active duty service.  A contemporaneous report from the Board of Medical Advisors read as follows:

Defective hearing, cause undetermined, hearing right [ear] 5/15, left [ear] 4/15.  Onset of symptoms occurred in 1937 in Philadelphia, [Pennsylvania] (Patient's statement).  Manifested by perforation of left ear drum posteriorly.  Bone and air conduction decreased considerably.  Bone conduction is greater than air.  Inability to hear commands well (potential danger to himself and others) and aching of ears incapacitates him in the performance of military duties.  Medium degree of benefit has been obtained from hospitalization.  The Government can obtain no useful service from this soldier.

On February 22, 1944, the Veteran underwent a VA audiological examination.  On a whispered voice test, the Veteran scored 0/20 on his right ear, and .5/20 on his left ear.  He scored 2/40 with his right ear and 6/40 with his left ear on conversational voice testing.  The diagnosis was "deafness, bilateral."  No etiological opinion was rendered.  

On August 6, 1946, the Veteran underwent a VA audiological examination.  He scored 1/20 on whispered voice testing, bilaterally.  On conversation voice testing, the Veteran scored 4/20 with his right ear, and 6/20 with his left ear.  The legible part of the diagnosis was hypertrophic otitis media.  No etiological opinion was rendered.

On October 18, 1946, the Veteran underwent another VA audiological examination.  On whispered voice testing, the Veteran scored 0/20, bilaterally.  On conversational voice testing, the Veteran scored a 3/20 on his right ear, and 1/20 on his left ear.

On November 21, 1946, the Veteran underwent audiological testing at an acoustic laboratory at the United States Naval Hospital in Philadelphia, Pennsylvania.  On whispered and conversational voice testing, the Veteran scored zero, bilaterally (the denominator was not provided).  Further, Audiometric Loss testing demonstrated the following:






HERTZ



128
256
512
1024
2048
4096
8192
RIGHT
40
35
50
45
40
40
60
LEFT
40
40
45
30
30
30
80

No diagnosis or etiological opinion was rendered.  

In a letter dated on December 20, 1948, the RO requested the Superintendent of the Jewish Hospital to provide VA with the following:

[A] complete report, including diagnosis and auditory acuity determinations, in conversational voice, in feet, and audiographic determinations, referable to the left fenestration operation performed February 5, 1942, with particular reference being paid to the [V]eteran's auditory acuity in conversational voice of both ears before and following the operation, with dates of examination.

In a letter dated on December 24, 1948, A.S.K., M.D., stated that the Veteran had otosclerosis, with secondary nerve damage.  A hearing test by spoken voice "was two feet on the right and ten feet on the left."  A whispered voice test was "four inches on the right and eighteen on the left."

In a December 31, 1948 Abstract of Clinical Report, C.L., R.R.L., indicated that the Veteran was admitted to the Jewish Hospital on February 2, 1942, with a chief complaint of hearing difficulty.  Upon admission, the Veteran endorsed a four or five-year history of progressive deafness, right greater than left.  On February 5, 1942, the Veteran underwent a left ear fenestration operation.  The diagnosis was otosclerosis.  The Veteran was discharged from the hospital on February 17, 1942, "as cured."

In an April 13, 1949 letter, Dr. A.S.K. stated that he could not provide evidence as to the Veteran's hearing acuity prior to the fenestration procedure in terms of spoken voice testing scores.  The doctor then reiterated the measurements first articulated in his December 24, 1948 letter.

In a May 13, 1949 letter, Dr. A.S.K. stated the following:

Since this [V]eteran was inducted into the service after he had a Fenestration Operation and after exposure to gunfire, his hearing decreased markedly; I feel that his case should not be closed.

A person who has had this sort of operation which comes under the category of a radical mastoidectomy should not have been accepted [into the military] in the first place as they are susceptible to infection and also to the effect of loud noises.

I am expressing myself authoritatively as I was a member of the Medical Advisory Board during the war and I certainly would not have passed a veteran in this condition if he had been sent to me for consultation.

According to a July 8, 1949 letter from a fellow service member, S.S., he and the Veteran were assigned to the Calvary Replacement Training Center in Fort Riley, Kansas, for 3 months for basic training.  S.S. stated that he was assigned to "6x6" trucks, while the Veteran was assigned to motorcycles.  S.S. then stated that the Veteran reported falling from a motorcycle and that he could not hear "very well."  The Veteran then sought treatment for his hearing difficulties and facial swelling.  S.S. then stated that he and the Veteran were transferred to Camp Maxey, where they were assigned to the Squadron's Radio School.  S.S. stated that the Veteran's hearing acuity "became worse" and complained that he could not hear the signals over the radio set.  As such, the Veteran was dropped from the school "after a short time."  S.S. also asserted that the Veteran was "always" in trouble because he experienced difficulty obeying commands, suggesting that the Veteran was unable to hear the commands to follow.  S.S. also endorsed needing to speak louder in order for the Veteran to understand him.

In a September 30, 1949 letter, Dr. A.S.K. stated that he first examined the Veteran in January 1942, at which time the diagnosis was otosclerosis and an operation was recommended for the Veteran's left ear.  Dr. A.S.K. performed this procedure on February 5, 1942.  The doctor then stated that the Veteran's inservice exposure to gunfire "produced a loss of hearing in both ears," and repeated the findings first articulate in his December 24, 1948 letter.  He also repeated his opinion that the Veteran should not have been accepted into active duty service due to the February 5, 1942 operation, which was in the same classification as a radical mastoidectomy.

On December 5, 1949, the Veteran testified at a Board hearing that he reported undergoing a left ear fenestration procedure at the time of his active duty service induction, but that he was determined to be "all right" pursuant to a voice test.  He denied experiencing any right ear trouble and stated that he was capable of hearing orders upon induction.  He also testified that he first sought treatment at sick call for left ear complaints after training on mortars and small arms, including rifles and machine guns.  When the Veteran first reported hearing difficulties and other symptoms, he was told that the symptoms would be transient and was ordered to return to service.  He was subsequently hospitalized before his discharge.

Dr. A.S.K. also testified at the December 5, 1949 Board hearing.  He testified that the Veteran's original diagnosis was otosclerosis, bilaterally, left greater than right.  Dr. A.S.K. stated that the Veteran had an average loss of 45 decibels in his left ear prior to the February 5, 1942 left ear fenestration procedure, which improved to an average loss of 20 decibels.  The doctor said that the Veteran experienced an average loss of 40 decibels in his right ear without improvement.  Dr. A.S.K. then testified that the Veteran was capable of hearing conversational speech prior to his active duty service.  Dr. A.S.K. testified that he treated the Veteran following the Veteran's active service discharge.  Dr. A.S.K. then observed that there was a "decided drop" in the Veteran's hearing, bilaterally.  An April 13, 1949 audiometric examination demonstrated right ear hearing "of 2 feet" and left ear hearing of ten feet, with respect to spoken voice testing.  On whispered voice testing, the Veteran demonstrated right ear hearing at four inches and left ear hearing at 18 inches.  Dr. A.S.K. testified that the Veteran's hearing did not improve after the Veteran was discharged from active duty service.  Significantly, the doctor testified as follows:

Question:  From the history you have, in your opinion would you say that further loss of hearing was aggravated by the [V]eteran's service in the army?

Answer:  Exposure to explosives.

Question:  If this testimony is true, holding a rifle close to his right ear and being in the general vicinity of explosives, would you say that would cause a loss of hearing as it exists today?

Answer:  Yes.

Question:  Do you feel that this would have happened had he not been in the vicinity of firing of guns and not subjected to firing of guns?

Answer:  I would say that it would not have happened.

Question:  Doctor, is it your opinion that if there was any marked change in his hearing from the time of your operation to the time of his discharge, you feel it was due to the use of explosives?

Answer:  Unquestionably.

...

Question:  Doctor, you stated that the degree of hearing at the time of [the Veteran's] induction [into active duty service] as compared with the degree of hearing determined when you saw him after discharge from service represents, in your professional opinion, marked increase in the hearing loss over and beyond that to be expected by natural progress?

Answer:  Yes.

Based on the evidence of record, the Board entered a decision on March 17, 1950, wherein it found that the Veteran's bilateral hearing loss clearly and unmistakably existed prior to his active duty service induction.  The Board further found that there was "no aural pathology" demonstrated at the time of the Veteran's inservice hospitalization.  The Board then found that the evidence of record did not demonstrate the Veteran's pre-existing bilateral hearing loss was aggravated by his active duty service, and that "any increase in defective hearing which may have occurred during the period of service was clearly and unmistakably due to the progressive nature of the pre-service ear disease."  Accordingly, the Board found that the grant of entitlement to service connection for bilateral hearing loss was clearly and unmistakably erroneous and, thus, denied the Veteran's claim to restore service connection.  

In rendering the March 17, 1950 decision, the Board cited to Dr. A.S.K.'s various letters, the earliest of which was dated December 24, 1948.  This evidence was not of record at the time of the January 9, 1947 rating decision.  

As discussed above, the regulations extant at the time of the March 17, 1950 Board decision limited the scope of review as to the severance of service connection based on CUE to the evidence of record at the time of the rating decision wherein service connection was granted.  Because the Board considered evidence submitted or obtained after the January 9, 1947 rating decision, the March 17, 1950 decision was not consistent with the applicable laws and regulations existing at that time and, thus, undebatably contained CUE.  Further, the CUE was the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  See Damrel, 6 Vet. App. at 245.  Specifically, at the time of the January 9, 1947 rating decision, the evidence of record included the Veteran's inservice report that he experienced symptoms as early as 1937, and his report that he underwent a pre-service fenestration operation on February 5, 1942.  Moreover, a September 1943 Certificate of Disability for Discharge showed that the Veteran was recommended for discharge on account of "defective hearing, cause undetermined."  This certificate showed that the Veteran's bilateral hearing loss pre-existed his active service induction and was not aggravated during his active duty service.  However, the evidence then of record also included a January 1943 Report of Physical Examination and Induction, during which a clinical examination did not reveal any ear abnormalities, and showed that the Veteran's hearing acuity was 20/20, bilaterally.

Generally, at the time of the Board's March 17, 1950 decision, every veteran was presumed to be in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  To rebut the presumption of sound condition, VA had to show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The veteran was not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attached.

When no preexisting condition was noted upon entry into service, the veteran was presumed to have been sound upon entry.  The burden then fell on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  If this burden was met, then the veteran was not entitled to service-connected benefits.  However, if the government failed to rebut the presumption of soundness, the veteran's claim was one for service connection.

As discussed above, the Veteran's the induction examination showed that his hearing was normal and that there were no ear abnormalities pursuant to a clinical examination.  Consequently, he should have been presumed sound upon entry into active duty service.  Beyond the Veteran's reported pre-service symptoms and his reported pre-service fenestration operation, the evidence of record at the time of the January 9, 1947 rating decision did not contain any documentation as to his pre-service hearing acuity or his pre-service diagnoses.  Although a Board of Medical Advisors concluded that the Veteran's bilateral hearing loss pre-existed his service and was not aggravated therein, when contemporaneously viewed along with the other evidence of record, the Board finds that the evidence of record at the time of the January 9, 1947 rating decision did not clearly and unmistakably demonstrate that the Veteran's bilateral hearing loss pre-existed his active duty service and/or was not aggravated therein.  Only by considering the evidence submitted after the January 9, 1947 rating decision was the Board able to conclude by clear and unmistakable evidence that the Veteran's bilateral hearing loss pre-existed his active duty service.  As such, the Board committed CUE in the March 17, 1950 decision by considering evidence submitted after the January 9, 1947 rating decision.  This CUE manifestly changed the outcome in that the presumption of soundness and/or the presumption of aggravation would not have been overcome based on the evidence of record at the time of the January 9, 1947 rating decision and, thus, service connection would have been granted.  Therefore, revision of the March 17, 1950 Board decision based on CUE is warranted.


ORDER

The Board's March 17, 1950 decision, which held that the severance of service connection for bilateral hearing loss was proper, contained CUE, and the appeal as to this issue is granted.



                       ____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



